Citation Nr: 1733870	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits during a period of incarceration on behalf of his spouse.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to October 1968.  The appellant is the Veteran's spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has filed a claim for an apportionment of the Veteran's benefits during a period of incarceration.  The appellant requested a Travel Board hearing in an April 2013 substantive appeal (VA Form 9).  A hearing was scheduled in July 2017.  VA sent notice letters for the hearing that were addressed to the Veteran in June 2017 and July 2017.  However, the letters were returned as undeliverable.  The Veteran did not report for the hearing.  

The VA did not send any notice letters regarding the hearing to the appellant.  Consequently, the appellant did not receive proper notice of the Board hearing.  Accordingly, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the local RO.  In accordance with 38 C.F.R. § 20.713 (2016), the appellant, as well as the Veteran and his representative, should be notified of the hearing date at the correct address of record.  Each party and any representatives should be afforded the opportunity to present evidence and argument at the hearing.  The case should then be processed in accordance with established appellate practices, particularly those pertaining to contested claims, found at 38 C.F.R. §§ 19.100-19.102.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




